UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8046


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD MAGGIOLO, a/k/a Richard Kevelier,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (4:96-cr-00062-BO-13)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Maggiolo, Appellant Pro Se. Anne Margaret Hayes, Rudolf
A. Renfer, Jr., Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard   Maggiolo   appeals    the   district    court’s   order

denying his 18 U.S.C. § 3582(c) (2006) motion.           We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            United States v.

Maggiolo,   No.   4:96-cr-00062-BO-13       (E.D.N.C.   filed   Oct.      30   &

entered Nov. 1, 2009).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and    argument   would   not   aid    the

decisional process.

                                                                    AFFIRMED




                                     2